Exhibit 10.9
 
LOAN AGREEMENT


Between:


DSG Global Inc.
214 – 5455 152nd Street
Surrey, BC, V3S 5A5
(The “Borrower”)


And


Westergaard Holdings Ltd.
12757 – 54 Avenue
Surrey, BC, V3X 3C1
(The “Lender”)
 
DSG Global Inc. (“DSG”) is desirous of borrowing funds and Westergaard Holdings
Ltd. (“PL”) is desirous of lending funds, the parties hereby agree as follows:
 
1.  
DSG has client(s) who have ordered product from DSG. Said product has been

 
a.       
Delivered to the client(s) and has been installed, or

 
b.       
Will be delivered to the client(s) and will be installed within 30 days of
the date of this agreement

 


2.  
DSG’s clients are obligated to pay
DSG for said product immediately upon completion of installation of
said product.



3.  
In the event that WHL agrees to lend funds to DSG, it is
agreed by all parties that any/all payments received from clients with respect to
purchase and installation of DSG product will be paid to
WHL until the entire amount of the loan has been paid in full.

 
Terms of Loan:
 
1.  
WHL hereby agrees to lend and DSG agrees to borrow the amount of One Hundred and
Twenty Thousand ($120,000.00) dollars Canadian.

 
2.  
Interest — no interest will be charged by WHL.



3.  
Final Due Date – July 6, 2016

 
 
 
 

--------------------------------------------------------------------------------

 

 
4.  
Fees – DSG agrees to pay “fees for service” to WHL as follows:



a.       
DSG agrees to pay WHL a fee for service equal to 5.0 of the amount of the loan
or $6,000 if the loan is paid in full, including fees, on or before May 6, 2016.

b.       
DSG agrees to pay WHL a fee for service equal to 10.0% of the amount of the
original loan, or $12,000 if the loan is paid in full, including fees, between
May 7, 2016 and June 5, 2016

c.       
DSG agrees to pay WHL a fee for service equal to 20.0% of the amount of the
original loan, or $24,000 if the loan is paid in full, including fees, between
June 6, 2016 and July 5, 2016.

d.       
DSG agrees to pay partial payments toward the principal amount of loan and fees
charges as funds are received from clients.

e.       
DSG agrees that fees will be charged on the initial amount of the loan and will
escalate as stated in a, b & c above until such time as entire amount of the
loan, along with attributable fees have been paid to WHL.



Promise to Pay:



 
 
DSG Global Inc. hereby promises to pay WHL the principal amount of One Hundred
and Twenty Thousand ($120,000) Dollars plus fees as set out in 3. a, b, c, d & e
above.





Dated this 6 day of April in the City of Surrey, BC.




SIGNED, SEALED AND DELIVERED
By DSG Global Inc. in the presence of:






/s/ Denise Beaudoin               
Name:  Denise Beaudoin
Address:  214-5455 152nd Street
   Surrey, BC, V3S 5A5


 
DSG Global Inc. by its Authorized Signatory




/s/ Robert Silzer                  
Robert Silzer Sr.
 

 
 

--------------------------------------------------------------------------------

 

AGREEMENT

 
Between:
 

DSG Global Inc. Robert Silzer Sr.  
214 - 5455 152nd Street
214 - 5455 152nd Street
  Surrey, BC V3S 5A5 Surrey, BC V3S SAS   (The “Borrower) (The “President
of DSG Global Inc.)         Denise Beaudoin    
214 - 5455 152nd Street
    Surrey, BC V3S 5A5     (The “Comptroller for DSG Global Inc.)    

 
And


Westergaard Holdings Ltd.
12757-54 Avenue
Surrey, BC V3X 3C1
(The “Lender”)
 
 
Whereas:
 
Westergaard Holdings Ltd. (“WHL”) is advancing loan proceeds to DSG Global Inc.
(“DSG”) based upon information provided by DSG that sufficient funds will flow
from clients who have purchased DSG’s product to retire WHL’s loan and service
fees within the next 90 days.
 
It is hereby understood and agreed by all parties that DSG, Robert Silzer Sr.
and Denise Beaudoin will ensure that upon receipt of any/all funds resulting
from the sale or lease of DSG’s product, all said funds will be paid to WHL for
purposes of retiring the loan advanced by, along with all service fees
attributed to said loan, until such time as the loan and attributable service
fees have been in full.
 
Dated thirty of April in the City of Surrey, BC


DSG Global Inc. by its Authorized Signatory




/s/ Robert Silzer               
Robert Silzer Sr.




/s/ Robert Silzer               
Robert Silzer Sr. – President




/s/ Denise Beaudoin             
Denise Beaudoin - Comptroller

 
 
 

--------------------------------------------------------------------------------

 
